In a negligence action to recover damages for personal injuries, etc., defendants appeal from so much of a judgment of the Supreme Court, Westchester County, entered February 18, 1975, as is in favor of plaintiff Theresa Ann Di Renno, upon a jury verdict. Judgment reversed insofar as appealed from, on the law, and, as between plaintiff Theresa Ann Di Renno and defendants, action severed and new trial granted upon the issue of damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, the said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $90,000, in which event, the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. The findings of fact as to liability are affirmed. Although the jury properly found the defendants liable for the injuries suffered by plaintiff Theresa Ann Di Renno, the verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Margett, Rabin, Shapiro and Hawkins, JJ., concur.